The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 8, 2015

                                       No. 04-14-00682-CR

                                         Benito GARZA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR9168
                         Honorable Raymond Angelini, Judge Presiding


                                          ORDER
        The appellant’s brief was originally due to be filed in this appeal by December 22, 2014.
On December 29, 2014, this court notified appellant’s attorney that the brief had not been filed
by the deadline. On January 6, 2015, appellant’s attorney filed a motion requesting a sixty-day
extension of time, stating that he had not received notice that the reporter’s record had been filed.
The motion is GRANTED, and the deadline for filing the appellant’s brief is extended sixty days
from its original due date. Appellant’s brief must be filed no later than February 20, 2015. NO
FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court